Title: From George Washington to Gilbert Stuart, 11 April 1796
From: Washington, George
To: Stuart, Gilbert


        
          Sir,
          
            Monday Evening 11th Apl 1796.
          
        
        I am under promis⟨e to⟩ Mrs Bingham, to set for you tom⟨or⟩row at nine oclock; and wishing ⟨to⟩ know if it be convenient to you that I should do so, and whether it shall be at your own house, (as she talked of the State House) I send this note to you, to ask information—I am Sir Your Obedient Servt
        
          Go: Washington
        
      